         Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

TERRESSA WILLIAMS, et al.,                            )
                                                      )
                                                      )
                         Plaintiffs,                  )
                                                      )
                v.                                    )    CIVIL ACTION NO. 5:20-CV-234 (MTT)
                                                      )
ETHICON, INC., et al.,                                )
                                                      )
                                                      )
                   Defendants.                        )
    __________________                                )


                                                 ORDER

        This case has returned to this District from In re: Ethicon, Inc. Pelvic Repair

System Products Liability Litigation, MDL No. 2327, Judge Joseph R. Goodwin

presiding. Docs. 1; 80. Plaintiffs Terressa Williams and her husband Russell Williams

allege that the Ethicon Prolift device implanted in Terressa was defective. 1 Doc. 1 at 1-

4. The Court ordered the parties to submit Daubert motions on issues not decided by

Judge Goodwin. Doc. 94. The plaintiffs and Ethicon each submitted two Daubert

motions. Docs. 99; 101; 102; 103.

                                             I. STANDARD

        Rule 702 of the Federal Rules of Evidence provides:

        A witness who is qualified as an expert by knowledge, skill, experience,
        training, or education may testify in the form of an opinion or otherwise if:
        (a) the expert’s scientific, technical, or other specialized knowledge will
        help the trier of fact to understand the evidence or to determine a fact in
        issue; (b) the testimony is based on sufficient facts or data; (c) the
        testimony is the product of reliable principles and methods; and (d) the

1Specifically, the plaintiffs allege claims for negligence, manufacturing defect, failure to warn, and design
defect. Docs. 1 at 4-5; 91.
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 2 of 15




       expert has reliably applied the principles and methods to the facts of the
       case.

Fed. R. Evid. 702.

       Trial courts are to act as “gatekeepers” to ensure that speculative and unreliable

opinions do not reach the jury. Daubert v. Merrell Dow Pharms, Inc., 509 U.S. 579, 589

n.7 (1993). Trial courts must (1) determine whether the expert has the qualifications to

offer his opinions, Poulis-Minott v. Smith, 388 F.3d 354, 359 (1st Cir. 2004); see also

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004); (2) “‘conduct an exacting

analysis’ of the foundations of expert opinions to ensure they meet the standards of

admissibility,” Frazier, 387 F.3d at 1260 (quoting McCorvey v. Baxter Healthcare Corp.,

298 F.3d 1253, 1257 (11th Cir. 2002)) (emphasis in original); and (3) ensure that the

expert testimony is relevant and will assist the jury, see Daubert, 509 U.S. at 591.

                                     II. DISCUSSION

A.     Plaintiffs’ Motion to Limit Crohn’s Disease Opinions

       The plaintiffs have moved to limit the opinions of three of Ethicon’s case-specific

experts: Dr. Jaime L. Sepulveda, Dr. Joye Lowman, and Dr. Thomas C. Wright, Jr.

Doc. 99. The plaintiffs contend that these experts should not be allowed to testify that

Williams’s “complications and injuries were purportedly due to her suffering from

Crohn’s disease rather than from Defendant’s mesh product.” Id. at 1. But their real

point is narrower—they argue that the experts are both not qualified to opine that

Williams has Crohn’s disease and that they have not utilized reliable methodology to

come to their conclusions. Rather, the plaintiffs assert that the experts are merely

parroting the diagnosis of Dr. Kent McBride, a general surgeon, who diagnosed

Williams with Crohn’s disease in 2006. In response, Ethicon argues the doctors are



                                            -2-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 3 of 15




“qualified to diagnose Ms. Williams’s Crohn’s Disease,” and that their diagnoses are

derived from “reliable methodology.” Doc. 107-1 at 2-8. That’s a bit of an odd approach

because none of the experts claim to have reached a diagnosis. Nonetheless, two did

state in their reports that Williams has Crohn’s disease.

       Significantly, a diagnosis of Crohn’s disease, unlike many other illnesses, is not

done with one simple test or x-ray. Rather, it is the result of a differential diagnosis,

requiring the elimination of the other possible causes of a patient’s symptoms. Doc. 99-

11 at 43:5-44:1. This process often requires a team of doctors and is based on a

battery of tests and procedures, physical examinations, laboratory findings, and

correlation of diverse symptoms. Docs. 99-7 at 23:23-25, 25:10-18, 30:23-31:5, 39:2-

40:19; 99-9 at 23:5-44:1.

       1. Dr. Sepulveda

       Dr. Jaime L. Sepulveda is a pelvic surgeon and a urogynecologist. Doc. 99-7 at

19:7. Dr. Sepulveda testified that he does not diagnose patients with Crohn’s disease in

his practice. Id. at 24:18-25:9. Instead, a gastroenterologist or a colorectal surgeon

makes the diagnosis and Dr. Sepulveda “follows their lead.” Id. Nonetheless, in his

expert report, Dr. Sepulveda states that “Ms. Williams has Crohn’s disease diagnosed

by pathology report and improved on ASAcol.” Doc. 99-1 at 15. Dr. Sepulveda’s basis

for this statement is found in Williams’s medical history—specifically the fact that Dr.

McBride diagnosed her with Crohn’s disease in 2006. Id. at 8. Sepulveda noted that

Dr. McBride’s colonoscopy findings were deemed suspicious for Crohn’s disease and

that Dr. McBride ordered a pathology test which “described chronic active ileitis

consistent with inflammatory bowel disease/Crohn’s disease.” Id. The pathology report




                                             -3-
        Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 4 of 15




was especially important to Dr. Sepulveda, who testified that without that pathology

report he would not be able to say Williams has Crohn’s disease. Doc. 99-7 at 71:3-6.

Dr. Sepulveda is clearly basing his statement that Williams has Crohn’s disease on Dr.

McBride’s diagnosis and the findings in the pathology report. Other than accepting

these findings as true, Dr. Sepulveda does not explain how he reached an opinion, as

opposed to a mere recapitulation of what he read, that Williams has Crohn’s disease.

        In short, if Dr. Sepulveda intended to opine that Williams has Crohn’s disease,

neither his report nor his testimony establishes that he reached that opinion based on a

reliable methodology. Instead, he relies on and parrots other doctors’ conclusions and

notes. In its response brief, Ethicon asserted that “Ms. Williams’s medical records aptly

support [Dr. Sepulveda’s] conclusion that she has Crohn’s disease.” Doc. 107-1 at 5.

Ethicon then cited excerpts from Williams’s medical records that, perhaps do, “aptly”

show she had Crohn’s disease. Id. at 5-6. However, each of the excerpts merely

shows other doctors noting their own beliefs, findings, and conclusions. 2 This does not

satisfy Daubert’s reliable methodology prong. Accordingly, Dr. Sepulveda may not

testify that Williams has Crohn’s disease.




2 Each of the records listed in Ethicon’s response brief begins by stating a treating doctor “noted”

something:
    • “On July 18, 2006, Dr. McBride performed a colonoscopy, in which he noted ulceration of the
        terminal ileum that was suspicious for Crohn’s disease … The pathology report for this procedure
        noted chronic active ileitis consistent with Crohn’s disease.
    • July 19, 2006, Dr. McBride noted that Ms. Williams’s colonoscopy suggested underlying Crohn’s
        disease.
    • At a July 24, 2006 visit with Ms. Williams, Dr. McBride noted confirmed Crohn’s disease.
    • On August 3, 2009, Dr. McBride noted that Ms. Williams had a history of Crohn’s disease.
    • At an August 30, 2012 visit with Ms. Williams, Dr. Douglas Brewer noted that Ms. Williams had
        Crohn’s disease.
    • On September 24, 2012, Dr. Brewer again noted Ms. Williams’s history of Crohn’s disease[.]”
        Doc. 107-1 at 5-6 (citations omitted).



                                                  -4-
           Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 5 of 15




          2. Dr. Lowman

          Dr. Lowman also states that Williams suffers from Crohn’s disease. Doc. 99-2 at

41. In her practice, Dr. Lowman refers patients she suspects of having Crohn’s disease

to gastroenterologists. Doc. 99-8 at 19:5-9. She has never alone diagnosed a patient

with Crohn’s disease—she relies on gastroenterologists or colorectal surgeons. Id. at

21:24-22:18. Consequently, Dr. Lowman too relies on Dr. McBride’s diagnosis of

Crohn’s disease. For example, in her expert report, Dr. Lowman relies on the fact that

“Williams apparently wasn’t diagnosed formally with Crohn’s disease until July 2006

when Dr. McBride, her gastroenterologist performed a colonoscopy with biopsies[.]”3

Doc. 99-2 at 44. While Dr. Lowman testified that Williams’s symptoms correlate with a

Crohn’s disease diagnosis, she acknowledged that she did not consider other possible

causes of Williams’s symptoms besides Crohn’s disease because “Dr. McBride has

already done that work. Dr. McBride is the person who did the ileocolonoscopy, that

took the biopsies and sent them to the pathologist who confirmed that she had Crohn’s

… there’s no reason to consider anything else.” Docs. 99-8 at 78:6-21; 99-2 at 43-45.

In other words, Dr. Lowman did nothing to independently conclude that Williams has

Crohn’s disease; she simply parrots Dr. McBride. Thus, Dr. Lowman cannot testify that

Williams has Crohn’s disease.

          3. Dr. Wright

          Dr. Wright is a pathologist. Doc. 99-9 at 4. While Dr. Wright’s expert report

states that he conducted his own pathology analysis on biopsies from Williams and

reviewed previous pathological findings of other pathologists, he never opined that


3   Dr. McBride is not a gastroenterologist; he is a general surgeon.



                                                      -5-
         Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 6 of 15




Williams has Crohn’s disease. See generally Doc. 99-3. Further, at the Daubert

hearing, Ethicon’s counsel stated that Dr. Wright would not testify that Williams has

Crohn’s disease, but would instead “talk about the pathology report and the specific

findings in the pathology report as they relate to Crohn’s disease.”4 Doc. 122 at 7:19-

8:5. Whether Dr. Wright may testify about certain pathological features of Crohn’s

disease and whether they appear on a pathology report is not at issue. However,

because Dr. Wright did not disclose in his report an opinion that Williams has Crohn’s

disease, he may not testify at trial that Williams has Crohn’s disease.

B.      Plaintiffs’ Motion to Exclude FDA Expert Timothy Ulatowski and to Limit the
        General Expert Opinions of Jamie Sepulveda and Joye Lowman

        Perhaps a more apt title for this motion would be “motion to adopt the reasoning

of Judge Goodwin, the Supreme Court, the Eleventh Circuit, and apparently every other

court to address the issue.” That issue is whether evidence of the FDA’s 510(k)

approval process that is available for some medical devices, including Prolift, is

admissible. Very briefly, the 510(k) process turns on equivalency to similar devices that

have been approved and does not involve the rigorous safety evaluation otherwise

required before a new device can enter the market. See Medtronic, Inc. v. Lohr, 518

U.S. 470 (1996). Every court addressing this issue has concluded that 510(k) evidence

is not relevant, and even if it were, any probative value the evidence may have is far

outweighed by its prejudicial impact. This is because the 510(k) process has nothing or

little to do with safety, and the admission of the evidence would result in a “mini trial” as



4 It is not surprising that Dr. Wright is hesitant to commit on diagnosing Williams with Crohn’s disease. He

testified that while he can conclude that a pathological finding on a biopsy is consistent with Crohn’s
disease, that finding is a tool for a gastroenterologist to use in his or her diagnostic process. Doc. 99-9 at
35:20-36:13.


                                                     -6-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 7 of 15




the parties fought over the meaning and effect of 510(k) review. Eghnayem v. Boston

Sci. Corp., 873 F.3d 1304, 1318 (11th Cir. 2017); In re C. R. Bard, Inc., 810 F.3d 913,

921-23 (4th Cir. 2016); In Re: Ethicon Physiomesh Flexible Composite Hernia Mesh

Prod. Liab. Litig., No. 1:17-MD-2782-RWS, doc. 690 at 18 (N.D. Ga. Nov. 25, 2020).

       Ethicon acknowledges that if the Court follows these cases, the plaintiffs’ motion

should be “denied as moot.” Doc. 108-1 at 1. The question is not a close one, and the

Court adopts the reasoning and analyses in Judge Goodwin’s orders (Docs. 103-1; 103-

2; 103-3) and excludes any potential testimony regarding evidence of standards and

regulations promulgated by the FDA and testimony about whether Ethicon complied

with those standards. But this conclusion, rather than mooting the plaintiffs’ motion,

means that it should be granted, and it is.

       Beyond that adoption, only one point made by Ethicon merits discussion.

Ethicon properly notes that Lohr addressed only one “use” of 510(k). Not at issue there,

but applicable here according to Ethicon, is another provision of 510(k), which does at

least mention safety. Specifically, the 510(k) process at issue here involved the

determination of whether the Prolift device “was cleared based on equivalence in safety

and effectiveness[.]” Doc. 108-1 at 4 (emphasis added). Ethicon argues this is a critical

distinction because “the 510(k) process at issue here clearly relates to safety, and it is a

crucial part of the story[.]” Id. at 8. Ethicon made the same argument before Judge

Story in the Northern District of Georgia, and he concluded that, even accepting

Ethicon’s proposition that the 510(k) process had a “safety component,” the 510(k)

safety and effectiveness equivalence pathway to approval still “does little to inform as to

its safety.” In Re: Ethicon Physiomesh Flexible Composite Hernia Mesh Prod. Liab.




                                              -7-
         Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 8 of 15




Litig., No. 1:17-MD-2782-RWS, doc. 690 at 17 (N.D. Ga. Nov. 25, 2020). The Court

agrees but adds to Judge Story’s analysis.

        The main witness Ethicon planned to use to get 510(k) evidence before the jury

is Timothy Ulatowski, a consultant on medical device regulations, who authored a 106-

page report explaining his opinions. But simply noting the number of pages, while

significant, does the report little justice. Using single spacing and a small font, Mr.

Ulatowski managed to cram 38,319 words into his 106 pages. Prior to the Daubert

hearing, the Court pored through that report to see what Mr. Ulatowski had to say about

the safety analysis in the 510(k) process for the Prolift device. The poring yielded

nothing of consequence. Consequently, at the Daubert hearing, the Court asked

counsel if she could help locate any reference to safety, if there was one. Counsel

responded that at page twenty-four of the report, there is a flow chart describing the

510(k) process and in that flow chart the following words appear: “Does new evidence

have technological characteristics that raise new types of safety or effectiveness

questions?” Docs. 103-6 at 25; 122 at 29:9-32:13. That’s it. Clearly, Mr. Ulatowski

can add little about whether there was any significant evaluation of the safety of the

Prolift device. The length of his report does suggest one point on which courts may not

have quite got it right. Opening the door to 510(k) evidence would not result in a mini

trial, it would be a maxi trial. Accordingly, the plaintiffs’ motion to exclude testimony

related to FDA regulatory compliance is GRANTED. 5




5 At oral argument, Ethicon raised the possibility that Mr. Ulatowski’s industry practice opinions about
IFUs might be necessary to rebut the plaintiffs’ potential argument about “known risks.” Doc. 122 at
32:15-33:14. Concerns about improper argument can be addressed by motions in limine.


                                                     -8-
         Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 9 of 15




C.      Ethicon’s Motion to Limit the Testimony of Prof. Dr. Med. Uwe Klinge

        Ethicon has moved to limit Dr. Uwe Klinge’s testimony concerning opinions about

alternative designs to the Prolene Soft Mesh, the type of mesh used in the Prolift

device. 6 Doc. 101-1 at 5-9. Dr. Klinge, an abdominal surgeon and biomaterial

researcher, intends to testify that “lighter weight, larger pore meshes were known by

Ethicon to be superior to heavier weight smaller pore meshes in terms of risk profile and

represented a safer alternative design.” Docs. 123 at 6; 101-4 at 10:20-21. Specifically,

Dr. Klinge stated in his expert report that “[t]he superiority of lightweight, large pore

meshes over the classical heavyweight, small pore mesh materials (like Marlex and

Prolene) is now widely accepted. These large pore or “macroporous” meshes, defined

as pore sizes of >1mm in all directions, after accounting for stretch and pore

deformation, have a decreased surface area, and compared to classical mesh

materials, they induce a reduced inflammatory reaction with a decreased amount of

clinical complications.” Doc. 101-2 at 12-13.

        Ethicon does not dispute Dr. Klinge’s qualifications, 7 but argues that Dr. Klinge’s

opinions about alternative designs are unreliable because he has not tested his theories

or cited supporting scientific literature. Doc. 101-1 at 5-9. Given Dr. Klinge’s

qualifications and experience, it is arguable that his experience-based opinions would



6Ethicon also moved to limit Dr. Klinge’s opinions about fraying and particle loss. Doc. 101-1 at 9-12.
However, the plaintiffs stated in their post-Daubert hearing brief that fraying is not at issue in this case
and that Dr. Klinge will not give an opinion about particle loss. Doc. 123 at 2, 5-6. Accordingly, the Court
need only decide whether Dr. Klinge’s testimony about alternative designs will be allowed.

7 Dr. Klinge is clearly qualified to opine on the topic of mesh products. Dr. Klinge has spent decades

studying mesh products and has “authored or co-authored approximately 200 peer-reviewed publications
in PubMed, over 100 of which involve hernia and/or surgical mesh.” Doc. 101-2 at 2. Significantly, Dr.
Klinge helped study and develop Vypro, a lightweight, large pore mesh that was marketed by Ethicon. Id.
at 3.


                                                    -9-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 10 of 15




be reliable in the absence of support from peer-reviewed studies. But in fact, Dr. Klinge

references a scientific study (“Okulu Study”) that concluded “Ultrapro mesh can be used

in sling surgery due to its higher success rates, and its lower vaginal and urethral

extrusion and de novo urgency rates.” Doc. 106 at 11-12 (quoting Emrah Okulu, et al,

Use of three types of synthetic mesh material in sling surgery. A prospective

randomized clinical trial evaluating effectiveness and complications, 47, Scandinavian

Journal of Urology and Nephrology, 217-24 (2013)). Ethicon responds that the Okulu

Study is irrelevant because it analyzed Ultrapro and Prolene meshes when used in

urinary stress incontinence surgeries and not pelvic organ prolapse surgeries. Doc. 110

at 4. True, but the study is relevant to show Ultrapro mesh results in fewer

complications than Prolene mesh in some procedures. Doc. 110-1 at 2-3, 7. For

example, the Okulu study concluded Ultrapro mesh incorporated with tissue more

successfully because of its “macropores,” which is the point of Dr. Klinge’s opinion. Id.

at 7. The Okulu study supports Dr. Klinge’s opinions that Ultrapro is a safer alternative.

The weight of that support is a matter for the jury.

       Furthermore, Dr. Klinge cited another scientific study in his expert report which

found “there can be worse biocompatibility of lightweight meshes compared with

heavyweight meshes, if the lightweight mesh has very small pores.” Doc. 101-2 at 13.

This study found that “the amount of implanted mesh was not the main independent

determinant of biocompatibility (expressed as successful incorporation and diminished

foreign body reaction) but the size of the pores” was. Id. (quoting Dirk Weyhe, et al.,

Experimental comparison of monofile light and heavy polypropylene meshes: less




                                            -10-
        Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 11 of 15




weight does not mean less biological response, 30, World Journal of Surgery, 1586-91

(2006)).

        In short, Dr. Klinge’s opinions regarding safer alternative designs are supported

by scientific literature. Accordingly, Ethicon’s motion to limit these opinions on the

grounds that Dr. Klinge lacked such support is DENIED.

D.      Ethicon’s Motion to Exclude Certain General Opinions of Daniel Elliott,
        M.D. 8

        1. Instructions for Use (“IFU”) Warnings

        Ethicon has moved to limit the IFU warning opinions of Dr. Daniel Elliott, a pelvic

floor surgeon who specializes in treating pelvic organ prolapse, to be consistent with

Judge Goodwin’s prior order, which limited these types of opinions to “the specific risks

of implanting mesh and whether those risks appeared on the relevant IFU.” Doc. 102-1

at 4. The plaintiffs seem to agree that Dr. Elliott will not testify about the IFU warnings

beyond this scope and that his opinions—based on his clinical experience—will not

“deviate from Judge Goodwin’s standard[.]” Doc. 122 at 63:9. Instead, he only intends

to “identify what the risks are … and whether those are reflected by the warning.” Id. at

63:18-20. Further, the plaintiffs state that Dr. Elliott does not intend to testify on whether

the warnings were, by FDA standards, properly noted in Prolift’s IFU. Docs. 123 at 1.

Accordingly, to the extent it is still relevant, Ethicon’s motion that Dr. Elliott’s testimony

be limited to the scope set by Judge Goodwin is GRANTED.




8 Some of Dr. Elliott’s potential testimony that Ethicon moved to exclude is no longer at issue. These

areas of testimony include opinions suggesting a causal link between degradation and clinical harm, any
legal conclusions, adverse event reporting, speculation on Ethicon’s state of mind, narrative summaries of
corporate documents, and opinions on Ethicon’s training of surgeons. Docs. 123 at 1-2, 5; 105 at 5 n.1.



                                                  -11-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 12 of 15




       2. Research/Testing

       Ethicon argues that Dr. Elliott “is not competent to testify about the level of

testing that a manufacturer, such as Ethicon, should have performed” and therefore,

any opinions regarding the adequacy of Ethicon’s testing and research should be

excluded. Doc. 102-1 at 7. The plaintiffs respond that Dr. Elliott will not testify on the

“adequacy of the testing done by Ethicon—but merely on the lack of testing from a

factual standpoint and how that impacted his opinions.” Doc. 105 at 6. At oral

argument, the parties agreed that Dr. Elliott will not testify about regulatory matters, but

he will testify about problems he encountered with the Prolift device in his practice and

whether, as a matter of fact, those problems were the subject of testing. Doc. 121 at

74:24-75:23. Dr. Elliott may not testify about regulatory testing and research

requirements. But whether Ethicon researched or performed tests on such problems is

a factual matter that does not implicate Rule 702. Dr. Elliott will not testify that Ethicon,

from a regulatory standpoint, should have performed such research or tests.

Accordingly, Ethicon’s motion to limit opinion testimony about research and testing is

GRANTED.

       3. Non-synthetic mesh procedures as safter alternatives

       Ethicon has moved to preclude Dr. Elliott from testifying that non-synthetic mesh

procedures, such as native tissue repair surgeries like sacrocolpopexies and

colporrhaphies, are safer alternatives to a procedure that implants the Prolift device.

Doc. 102-1 at 10-14. Ethicon argues that a procedure that does not use synthetic mesh

and does not place a foreign object into the body cannot be compared to a procedure

that does and thus, should not be considered as a safer alternative. Id. at 11. The




                                             -12-
        Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 13 of 15




plaintiffs argue that the availability of an alternative procedure that treats the same issue

but does not use synthetic mesh is relevant under Georgia’s risk-utility analysis.

        The Georgia Supreme Court adopted a risk-utility analysis for product defect

cases in Banks v. ICI Americas, Inc. 264 Ga. 732, 450 S.E.2d 671 (1994). In Banks,

the court listed several factors that could be considered in the risk-utility analysis,

including alternative safe designs. In discussing alternative safe designs, the court said

“[a]lternative safe design factors include: the feasibility of an alternative design; the

availability of an effective substitute for the product which meets the same need but is

safer; the financial cost of the improved design; and the adverse effects from the

alternative.” Id. at 736 n.6 (emphasis added).

        Originally citing no Georgia authority, Ethicon argues that because native tissue

repair is not an improvement of Prolift’s design, it is not evidence of a safer alternative

design and should be excluded. 9 Doc. 102-1 at 14. The plaintiffs, however, argue that

evidence of a procedure that treats the same issue is evidence of Prolift’s utility

because it shows “the availability of an effective substitute for the product which meets

the same need but is safer.” Doc. 105 at 14 (quoting Dotson v. Am. Med. Sys., Inc.,

2020 WL 2844738, at *3 (N.D. Ga. Mar. 11, 2020) (holding that an expert may testify

that a native tissue repair procedure is evidence of a safer alternative to surgeries using

mesh). The plaintiffs also note that the same question—whether non-mesh treatment

alternatives are admissible in showing availability of a safer alternative design—was



9 After oral argument, Ethicon brought to the Court’s attention an order from the Northern District of
Georgia holding that opinions concerning alternative, non-mesh surgeries were inadmissible. Doc. 128 at
1 (citing Williams v. Ethicon, Inc., 2021 WL 857747, at *6 (N.D. Ga. Mar. 8, 2021)). However, the Court is
not persuaded by that court’s analysis, which did not address Georgia law and thus did not address the
relevance of alternative therapies to show the “availability of an effective substitute for the product which
meets the same need but is safer.” Banks, 264 Ga. at 736 n.6.


                                                    -13-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 14 of 15




recently decided in the Northern District of Georgia. Dotson, 2020 WL 2844738 (N.D.

Ga. Mar. 11, 2020). There, the court held that testimony concerning alternative non-

mesh procedures is admissible to show the availability of a safer alternative design to a

device using mesh. Id.

       Based on Banks, evidence of non-mesh procedures addressing the same

problem Prolift was intended to address is relevant under Georgia’s risk-utility analysis.

Such procedures may show the “availability of an effective substitute for the product

which meets the same need but is safer.” See Banks, 264 Ga. at 736 n.6. Accordingly,

Ethicon’s motion to limit Dr. Elliott’s testimony on native tissue repairs as a safer

alternative is DENIED.

       4. Devices with a different type of mesh as safer alternatives

       Finally, Ethicon argues that Dr. Elliott should not be permitted to opine that a

different type of mesh would be a safer alternative to the Prolene Soft mesh used by

Ethicon. Doc. 102-1 at 14-17. Ethicon states that Dr. Elliott has “never tested his

alternative designs nor does he cite any literature that these alternative meshes would

be safer and still effective for treating prolapse.” Id. at 15. Specifically, Ethicon points

to Dr. Elliott’s expert report and argues that his statement that based on “vast amounts

of general surgery and basic science literature, there is a consensus that synthetic

meshes that are lower weight (less surface area), larger pore size … result with fewer

complications,” is a conclusory statement with no citation to scientific literature. Doc.

112 at 12. However, Ethicon somehow overlooks the first sentence in the paragraph:

“An abundant amount of evidence in the medical literature and basic science data has

been gathered over the past two decades that indicates there is a strong and direct




                                             -14-
       Case 5:20-cv-00234-MTT Document 129 Filed 03/22/21 Page 15 of 15




relationship between postoperative mesh complications and mesh design.” This

sentence is followed by citation to eleven sources. Doc. 102-2 at 9. Ethicon has not

argued that these sources are unreliable; it merely argued, incorrectly, that Dr. Elliott’s

opinions cited no scientific literature. Accordingly, Ethicon’s motion to limit Dr. Elliott’s

testimony on alternative mesh as a safer alternative is DENIED.

                                     III. CONCLUSION

       For the foregoing reasons, the plaintiffs’ motion to limit the testimony of Drs.

Sepulveda, Lowman, and Wright (Doc. 99) is GRANTED—none of the experts may

testify that Williams has or had Crohn’s disease. This does not mean they cannot,

within the scope of their qualifications, testify about Crohn’s disease. The plaintiffs’

motion to exclude FDA testimony from Mr. Ulatowski, Dr. Sepulveda, and Dr. Lowman

(Doc. 103) is GRANTED. Ethicon’s motion to limit the testimony of Dr. Klinge (Doc.

101) is DENIED. And finally, Ethicon’s motion to exclude certain general opinions of Dr.

Elliott (Doc. 102) is GRANTED in part and DENIED in part.

       SO ORDERED, this 22nd day of March, 2021.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




                                             -15-
